Electronically Filed
                                                                     Supreme Court
                                                                     SCWC-30110
                                                                     06-JUN-2011
                                                                     08:42 AM



                              SCWC-30110

             IN THE SUPREME COURT OF THE STATE OF HAWAI'I





      RICHARD NELSON III, KALIKO CHUN, JAMES AKIONA, SR.,

 SHERILYN ADAMS, KELII IOANE, JR., and CHARLES AIPIA (deceased),

               Respondents/Plaintiffs/Appellants,


                                        vs.


HAWAIIAN HOMES COMMISSION, THE DEPARTMENT OF HAWAIIAN HOME LANDS,

    KAULANA H.R. PARK in his official capacity as Chair of the

   Hawaiian Homes Commission, PERRY ARTATES, ALAPAKI NAHALE-A,

  DONALD S.M. CHANG, STUART HANCHETT, MALIA KAMAKA, FRANCIS LUM,

     TRISH MORIKAWA, and HENRY K. TANCAYO, in their official

     capacities as members of the Hawaiian Homes Commission,

                 Respondents/Defendants/Appellees,


                                        and


KALBERT K. YOUNG, in his official capacity as the State Director
              of Finance, and the STATE OF HAWAI'I,
               Petitioners/Defendants/Appellees.




           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                       (CIVIL NO.07-1-1663-08)


         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

                  (By: McKenna, J., for the court1

                                                  )





     1
         Considered by: Recktenwald, C.J., Nakayama, Acoba, Duffy and McKenna, JJ., 

          The Application for Writ of Certiorari filed on May 4,

2011 by Kalbert K. Young and the State of Hawai'i,

Petitioners/Defendants/Appellees, is accepted and will be

scheduled for oral arguments. The parties will be notified by the

appellate clerk regarding scheduling.



     DATED: Honolulu, Hawai'i, June 6, 2011.

                              FOR THE COURT:


                              /s/ Sabrina S. McKenna


                              Associate Justice





GIRARD D. LAU
CHARLEEN M. AINA
Deputy Attorneys General for
Petitioners/Defendants/Appellees,
State of Hawai'i and Kalbert K. Young,
in his official capacity as the State
Director of Finance

DAVID KIMO FRANKEL

ALAN T. MURAKAMI

Native Hawaiian Legal Corporation for

Respondents/Plaintiffs/Appellants,

Richard Nelson III, Kaliko Chun, James Akiona,

Sherilyn Adams, Kelii Ioane, Jr. and

Charles Aipia (deceased)